Citation Nr: 1225710	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-21 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from September 13, 1966 to November 23, 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for inadequate personality disorder (claimed as PTSD), and entitlement to service connection for anxiety disorder.  The Veteran filed notices of disagreement in July 2008 and October 2008, respectively, and the RO issued statements of the case dated in June 2009 with respect to the claims.  The Veteran submitted substantive appeals dated in June 2009.  

After the most recent statement of the case with respect to the Veteran's claims, the Veteran submitted additional evidence relevant to the claims.  This evidence was not accompanied by a waiver of initial RO consideration.  

In this case, the Board notes that the Veteran's psychiatric claim has been denied multiple times.  The RO denied service connection for a nervous disorder in June 1986 and PTSD in March 1992.  The Veteran appealed and, in September 1996, the Board reopened and denied a claim service connection for a psychiatric disorder, to include PTSD.  Thereafter, the RO denied an application to reopen a claim for PTSD in May 1997, and denied reopening a claim for a psychiatric disorder in April 2002.  In October 2005, the RO denied an application to reopen a claim of service connection for schizophrenia and PTSD.  None of these last three decisions was timely appealed by the Veteran and they became final.  As such, before reaching the merits of the Veteran's claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In this regard, the Board notes that, each time the Veteran applied for service connection for an acquired psychiatric disorder, he based his claim on events that he reported happened to him in basic training.  As such, although his claim of for anxiety is based on a different diagnosis, the basis of the claim and the symptoms described are all based on the same factual basis, specifically the incidents that the Veteran describes took place in his brief time in service.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record);  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  See also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on a distinct factual basis).  Therefore, the Board has characterized the issue as set forth above.

The reopened issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2005 decision, the RO administratively denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for schizophrenia and PTSD.  The Veteran did not file a timely appeal with respect to this decision and it became final.  

2.  Evidence received since the October 2005 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and PTSD.


CONCLUSIONS OF LAW
  
1.  The October 2005 RO decision which administratively denied the Veteran's claim of entitlement to service connection for schizophrenia and PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2005).

2.  The evidence received subsequent to the October 2005 RO decision is new and material; and the claim for service connection for an acquired psychiatric disorder, to include anxiety and PTSD, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  


II.  New and material evidence

In an October 2005 decision, the RO administratively denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for schizophrenia and PTSD.  The Veteran did not file a timely appeal with respect to this decision and it became final.  The Veteran's claim was denied on the basis that he did not submit new and material evidence to reopen his claim. 

The evidence that has been added to the Veteran's claims file since the October 2005 RO decision consists of VA treatment records, and the Veteran's statements in connection with his claim.  These records do not indicate treatment for PTSD (although PTSD screening was indicated to be positive).  However, the Veteran was diagnosed with multiple psychiatric disabilities, some of which are new, including anxiety state, dysthymia, psychotic disorder NOS, and depressive disorder.  The Veteran's records also indicate that his psychiatric disorders may be related to his time in basic training, that he had a nervous breakdown in service, and that he never got along with and had a bad relationship with his supervisor.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

Evidence that has been added to the Veteran's claims file since the October 2005 RO decision is new in that it had not previously been submitted.  These records indicate current diagnoses related to the Veteran's claim, as well as notations on the Veteran's medical records indication a possible connection to his experiences in basic training.  For example, an October 2007 VA record reflects a positive screen for PTSD.  The credibility of this evidence is presumed for the limited purpose of reopening the claim.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in October 2005, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and PTSD, is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Board observes that, following the RO's issuance of the June 2009 statement of the case, additional evidence pertinent to the Veteran's claim was associated with the Veteran's claims file.  This evidence was not accompanied by a waiver of initial RO consideration.  In such a situation, the law requires that the RO initially consider the evidence, re-adjudicate the claim, and issue an appropriate supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Next, the Board notes that the Veteran's claims file indicates that the Veteran has been receiving disability benefits from the Social Security Administration.  The Veteran's claims file, however, does not contain any records related to this award.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

With regard to the Veteran's claim of service connection for PTSD, the Board notes that 38 C.F.R. §  3.304 has been amended with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  The Veteran was not notified of the amendment to the regulation.  

The Veteran has been treated at the VA, specifically the Pittsburgh VA Medical Center.  Records from the VA dated since September 2008 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  In this regard, the Board notes that the Veteran signed an authorization form in August 2008 indicating treatment at the VA and treatment with Dr. J.A.  The RO should confirm with the Veteran all treatment received for his claimed disability and attempt to retrieve these records.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.  Also, send the Veteran VCAA-compliant notice with respect to a claim of entitlement to service connection for PTSD based on personal assault under the provisions of 38 C.F.R. § 3.304(f). 

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated treatment records from the VA, including treatment with the Pittsburgh VA Medical Center dated since September 2008, and records of the Veteran's treatment with Dr. J.A. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


